Citation Nr: 0419030	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  99-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV) infection, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from May 1984 to November 
1989.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The evidence of record shows that in February 1998 the 
veteran requested an increase in the disability rating 
assigned for his HIV infection because he had been 
experiencing more frequent illnesses and suffering from 
chronic fatigue syndrome.  Upon VA examination in April 1998, 
the veteran was determined to have acquired immunodeficiency 
syndrome (AIDS) with HIV-related illnesses associated with 
thrush, hairy leukoplakia, shingles, chronic fatigue, 
diarrhea and lymphadenopathy.  In November 1998, a private 
treating physician reported that the veteran was experiencing 
an increase in his viral load, chronic fatigue syndrome, and 
some side effects from his HIV medication.

In January 2001, the Board very specifically explained the 
need to rate all aspects of the veteran's disability without 
evaluating the same disability under various diagnoses or 
evaluating the same manifestations under different diagnoses, 
a practice known as "pyramiding."  See 38 C.F.R. § 4.14.  
Also see Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board 
also addressed the need to consider whether chronic fatigue 
syndrome or a psychiatric disorder was to be considered a 
separate disability for rating purposes.  See Allen v. Brown, 
7 Vet. App. 439, 448-449 (1995).

The Board's January 2001 remand instructed the RO to request 
information from the veteran regarding private treatment, 
which it did; request that the veteran submit for VA 
examination, which it did on two occasions; to consider 
rating the veteran separately for chronic fatigue syndrome or 
a psychiatric disorder, which it did not do; and, to consider 
assignment of an extra-schedular evaluation under 38 C.F.R. 
Section 3.321(b)(1), which it did not do.  The veteran did 
not respond to any requests for information nor did he 
present for either of the two VA examinations scheduled.  In 
its February 2004 Supplemental Statement of the Case, the RO 
did not address (1) newly obtained treatment records dated 
through January 2004, (2) the possibility of rating chronic 
fatigue syndrome or a psychiatric disorder separately, or (3) 
whether the claim should be referred for consideration for an 
extra-schedular evaluation under 38 C.F.R. Section 
3.321(b)(1).


The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, a remand is required in 
this matter for the RO to comply with the Board's previous 
instructions.

The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Because the veteran has refused to assist in the 
development of his claim by either submitting requested 
information regarding his private treatment, responding to 
general letters requesting evidence to substantiate his 
claim, or by reporting for scheduled examinations, the Board 
finds no need to include in this remand a request for 
additional information from the veteran.  Should the veteran 
choose to actually participate in the development of this 
claim, it would be most appreciated.

Therefore, this matter is REMANDED for the following action:

1.  The RO should adjudicate the claim 
for an increased rating for HIV 
disability by specifically addressing 
Allen v. Brown and Esteban v. Brown, 
supra.  The RO should specifically 
discuss whether a separate, compensable 
disability evaluation should be assigned 
for chronic fatigue syndrome or for a 
psychiatric disability.  The RO should 
also specifically discuss whether the 
matter should be referred for the 
assignment of an extra-schedular 
evaluation under 38 C.F.R. Section 
3.321(b)(1).

2.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




